NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-5079-15T2

STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

SOLIMAN YOUSSEF,

          Defendant-Appellant.
________________________________

              Submitted July 13, 2017 – Decided July 25, 2017

              Before Judges Yannotti and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Municipal
              Appeal No. 1-2016.

              Soliman Youssef, appellant pro se.

              Anthony M. Campisano, attorney for respondent.

PER CURIAM

        Defendant Soliman Youssef appeals from a June 24, 2016 order

of the Law Division that, following a trial de novo on defendant's

appeal from the Metuchen Municipal Court, found defendant guilty

of    violating     Section    22-346    of   the   South   Brunswick    Township

Municipal Code, which requires all owners of rental units to obtain
a certificate of compliance from the Township prior to renting the

units to tenants.   The trial judge imposed a $1000 fine, together

with $33 in court costs.   We affirm.

     By way of background, our Supreme Court has long held that

it is constitutionally permissible for municipalities, like the

Township in this case, to enact and enforce local housing codes

governing rental property in order to protect and preserve the

public health, safety, and welfare of the community.   Dome Realty,

Inc. v. Paterson, 83 N.J. 212, 226-27 (1980).          In addition,

N.J.S.A. 40:48-2.12m provides clear legislative authority for such

local ordinances.   This statute states:

               The governing body of a municipality may
          adopt ordinances regulating the maintenance
          and condition of any unit of dwelling space,
          upon the termination of occupancy, in any
          residential rental property for the purpose
          of the safety, healthfulness, and upkeep of
          the structure and the adherence to such other
          standards of maintenance and condition as are
          required in the interest of public safety,
          health and welfare.     Such ordinances shall
          require the owner of any residential rental
          property, prior to rental or lease involving
          a new occupancy of any unit of dwelling space
          in such property, to obtain a certificate of
          inspection or occupancy for the unit of
          dwelling   space.      Such   certificate   of
          inspection or occupancy shall be issued by the
          municipality upon the inspection of the unit
          of dwelling space by a municipal inspector and
          his [or her] findings that such unit meets the
          standards provided by law. The municipality
          may charge a fee to fund the costs of the
          inspections   and    the   issuance   of   the

                                 2                          A-5079-15T2
          certificates.    For purposes of this act
          "owner" means the person who owns, purports
          to   own,  or   exercises   control of  any
          residential rental property.

          [N.J.S.A. 40:48-2.12m.]

     Pursuant to this well-established authority, the Township

enacted Section 22-346 of its municipal code.   In pertinent part,

Section 22-346(c)(1) states that "[t]he owner . . . of every rental

dwelling unit offered for rental shall be required to have an

inspection of the facility done by the rental inspection officer

prior to the rental thereof."     "[U]pon satisfactory inspection"

of the unit, "[t]he rental inspection officer . . . shall issue a

certificate of compliance" to the owner of the rental unit.

Section 22-346(e)(1).   The owner of a rental unit may not rent the

unit to a tenant until he or she has obtained the required

certificate of compliance. Section 22-346(e)(2). A new inspection

and a certificate of compliance is required each time the unit is

rented to a new tenant.   Ibid.

     Turning to the present matter, the facts developed at the

July 24, 2015 municipal court trial are not in dispute.   Defendant

owns a residence in the Township, which he has rented to tenants

at least three times in the past.      Sometime prior to June 26,

2014, defendant rented the property to a tenant, who thereafter

lived in the residence.    Defendant did not obtain a certificate


                                  3                         A-5079-15T2
of compliance or have the property inspected as required by Section

22-346 prior to renting it.

      On June 26, 2014, the Township's zoning enforcement officer

visited defendant's property.    The officer spoke to the tenant,

who advised him that she had recently moved into the residence and

that defendant was her landlord.     The officer confirmed through

the municipal tax records that defendant was the owner of the

property.   The Township's records also revealed that defendant did

not have a certificate of compliance.

     Later that day, the officer sent a letter to defendant

advising him that he needed to have the property inspected and

obtain a certificate of compliance before renting his property.

The officer enclosed an application for the certificate, along

with a landlord registration packet, and a copy of the Township's

residential rental housing code. The officer also warned defendant

that if he failed to comply, he was subject to a monetary penalty.

     Defendant received the officer's letter, but advised the

officer in a June 30, 2016 reply that he was not going to comply

with the Township's ordinance. Upon receipt of defendant's letter,

the officer waited thirty days and then, on August 8, 2014, issued

a summons to defendant, alleging a violation of Section 22-346.




                                 4                          A-5079-15T2
      At the municipal court trial,1 the Township presented the

testimony of the zoning officer.        Defendant testified on his own

behalf and admitted that he rented the property to a tenant without

first having the property inspected by the rental inspection

officer or obtaining the required certificate of compliance.

      On July 24, 2015, the municipal court judge found defendant

guilty of violating Section 22-346.         After reviewing the matter

de novo, the trial judge also found defendant guilty beyond a

reasonable doubt of violating the ordinance by renting his property

without an inspection and a certificate of compliance.                 In a

thorough written opinion, the judge considered each of defendant's

contentions and found that they lacked merit.

      Defendant   argued    that    the    Township's    ordinance       was

unconstitutional.      In rejecting this argument, the trial judge

cited the Supreme Court's decision in Dome Realty, where the Court

held that municipalities may enact ordinances under the authority

of   N.J.S.A.   40:48-12m   to   require   property   owners   to    obtain

municipal   approval   before    renting   their   property   to   tenants.

Supra, 83 N.J. at 227-28.




1
  Because defendant had several lawsuits pending against the
Township in the South Brunswick Township Municipal Court, the
matter was transferred to the Metuchen Municipal Court for
resolution.

                                    5                               A-5079-15T2
     Defendant also asserted that the Township zoning enforcement

officer improperly searched his property in violation of the Fourth

Amendment.    However, the trial judge reviewed the entire record

and found no evidence that any such search occurred because the

officer had merely spoken to defendant's tenant.         In addition,

defendant admitted that he had rented the property in the past,

was currently renting it, and had never obtained the required

certificate of compliance.

     Defendant also alleged that the municipal court judge barred

him from presenting testimony and documentary evidence, never told

him what evidence the judge considered or why the judge found him

guilty   of   violating   the   ordinance,   and   allowed   too   many

adjournments of the trial.      As the trial judge expressly found,

however, the municipal court judge did not limit defendant's

presentation in any way, and rendered an oral decision fully

setting forth his findings of fact and conclusions of law at the

end of the trial. In addition, the trial judge reviewed the matter

de novo and rendered a new decision.

     Finally, defendant argued that the Township should have been

estopped from prosecuting him for his violation of the ordinance.

In finding that this argument also lacked merit, the trial judge

noted that there was no evidence in the record that the Township

ever "misled or misinformed [d]efendant regarding the illegality

                                   6                           A-5079-15T2
of renting his property or the steps he needed to take to comply

with the ordinance."          Moreover, the Township zoning enforcement

officer gave defendant an opportunity to comply with the ordinance

by   submitting    to    an    inspection   and    obtaining   the     required

certificate of compliance. Instead, defendant knowingly continued

to violate Section 22-346.         This appeal followed.

       On appeal, defendant raises the same contentions that he

unsuccessfully presented to the trial judge.                 Our standard of

review requires us to assess whether there was "sufficient credible

evidence" in the record to uphold the Law Division's findings.

State v. Johnson, 42 N.J. 146, 162 (1964).               We must determine

whether the findings of the Law Division "could reasonably have

been   reached    on    sufficient   credible     evidence   present    in   the

record."   Id. at 162.        When we are satisfied that the findings and

conclusions of the Law Division meet that criterion, our "task is

complete[,]" and we "should not disturb the result."                      Ibid.

Notwithstanding the foregoing, our review of the legal conclusions

that flow from established facts is plenary.             Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

       Applying these principles, we are satisfied that defendant's

contentions on appeal are clearly without merit and do not warrant

further discussion.       R. 2:11-3(e)(2).      We affirm substantially for



                                       7                                A-5079-15T2
the reasons set forth in the trial judge's comprehensive written

decision.

    Affirmed.




                               8                         A-5079-15T2